NOTE: ThiS order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
MAG INSTRUMENT, INC.,
Appellan,t,
V.
THE BRINKMANN CORPORATION, `
C'r0ss-Appellan,t.
2011-1052, -1053
(Opp0siti0n N0s. 91164169, 91164340, and 91163534)
Appeal from the United States Patent and Trademark
Office, Trademark Tria1 and Appea1 B0ard.
ON MOTION
ORDER
Up0n further review of the motion for an extension of
ti1ne,
lt is ordered that The Brinkmann C0rp0rati0n’S
principal brief is due no later than February 28, 2011.

MAG INSTRUMENT V. BRINKMANN CORP
DEC 1 3 2010
cc: R0bert C. Weiss, Esq.
Gary A. C1ark, Esq.
S
Date
2
FOR THE COURT
/S/ J an H0rbaly
J an H0rba1y
C1erk
F l LED
U.S. COURT 0F APPEALS FOR
THE FEDERAL ClRGU|T
UEC 13 2010
.lAN_ |'DRBAL¥
CLERK